NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAVIER VALENCIA GUTIERREZ; et al.,               No.   19-70615

                Petitioners,                     Agency Nos.      A202-159-863
                                                                  A202-159-864
 v.                                                               A202-159-865
                                                                  A202-159-866
WILLIAM P. BARR, Attorney General,                                A202-159-867
                                                                  A202-159-868
                Respondent.

                                                 MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Javier Valencia Gutierrez and his family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision deeming their applications for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”) abandoned. We have jurisdiction under 8 U.S.C. § 1252. We review an

agency’s decision to deem an application abandoned for abuse of discretion.

Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We review de novo due

process claims. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      The agency did not abuse its discretion by deeming petitioners’ applications

for relief abandoned where the IJ informed petitioners of the deadline for

biometrics and warned that failure to comply would result in their applications

being deemed abandoned, and petitioners did not show good cause for their failure

to comply with the biometrics requirement. See 8 C.F.R. § 1003.47(c)-(d) (failure

to provide biometrics as instructed by the IJ absent a showing of good cause

constitutes abandonment of the application relief). Petitioners’ due process

contention fails as well. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring agency error for a petitioner to establish a violation of due process).

      PETITION FOR REVIEW DENIED.




                                           2                                    19-70615